Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24    Desc Exhibit
                                 A Page 1 of 16
                                                                      EXHIBIT A
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 2 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 3 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 4 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 7 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 8 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 9 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 10 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 11 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 12 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 13 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 14 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 15 of 16
Case 13-00754   Doc 86-1   Filed 10/23/18 Entered 10/23/18 17:41:24   Desc Exhibit
                                 A Page 16 of 16
